
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.21


        Portions of this document have been omitted pursuant to a request for
confidential treatment and such portions have been filed separately with the
Securities and Exchange Commissions. These portions are designated by the symbol
****.

CONFIDENTIAL TREATMENT REQUESTED

DPI DRESDEN EQUIPMENT PURCHASE
AND DPI/IFX SUPPLY AGREEMENT
DATED JULY 1, 2004
AMONG
DUPONT PHOTOMASKS, INC.,
DU PONT PHOTOMASKS GERMANY GMBH AND
INFINEON TECHNOLOGIES AG

DPI Dresden Equipment Purchase and DPI/IFX Supply Agreement (the "Agreement")
by and between
DuPont Photomasks, Inc., a Delaware corporation, with its principal place of
business located at 131 Old Settlers Boulevard, Round Rock, Texas 78664, USA
—hereinafter referred to as "DPI" -,
DuPont Photomasks Germany GmbH, a German limited liability company having its
registered seat at Raehnitzer Allee 9, 01109 Dresden, Germany
—hereinafter referred to as "DPI Germany" -, and
Infineon Technologies AG, a corporation organized and existing under the laws of
Germany having its registered seat in Munich, Germany, with its principle place
of business at St. Martin Str. 53, 81669 Munich, Germany
—hereinafter referred to as "IFX"—

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



1.     PREAMBLES

WHEREAS, DPI and DPI Germany will design, create, construct, invest in, and
equip a photomask manufacturing and production operation—DPI Dresden—within the
Facility pursuant to the terms contained herein. DPI Dresden will be operated by
DPI Germany; and

WHEREAS, DPI will, directly or indirectly through one or more of its Affiliates,
including DPI Germany, supply to IFX and its Affiliates and Special Affiliates,
and IFX will, directly or indirectly through one or through one or more of its
Affiliates, procure from DPI photomasks and related products pursuant to the
terms contained herein; and DPI will have the first right of refusal to supply
all IFX's and its Affiliates' and Special Affiliates' worldwide requirements for
photomasks and related products and services, except (a) for a portion of
photomasks for IFX benchmarking which will not exceed certain stipulated
percentages of the total IFX worldwide requirements in each year as set forth
herein and (b) DPI's first right of refusal to supply IFX's Special Affiliates
shall be limited to the requirements for any such Special Affiliates included in
any forecast provided from time to time to DPI by IFX; and

WHEREAS, IFX will sell and transfer to DPI or DPI Germany certain equipment out
of IFX's mask house in Munich, grant a license to DPI of its intellectual
property and permit DPI Germany to offer employment to certain IFX employees,
all as specifically identified in this Agreement, and pursuant to the terms
contained herein; and

WHEREAS, this Agreement supersedes and terminates the Mask Technology Agreement,
the Umbrella Agreement, the Product Purchase Agreement and the Capacity Sharing
Agreement, each dated on or about April 4, 2001, as well as the DPI Dresden
Equipment Purchase And DPI/IFX Supply Agreement, dated May 15, 2002 (the
"Original Agreement"), each between IFX and DPI, or in the case of the Original
Agreement, among IFX, DPI and DPI Germany.

The understandings of the Parties are set forth in this Agreement and in the
Attachments which are incorporated herein by reference.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained the Parties hereto agree as follows:

2.     DEFINITIONS, CONSTRUCTION

Where the following terms are used in this Agreement or its Attachments, they
shall be understood as defined below.

2.1."Advanced Mask Technology Center or AMTC" means Advanced Mask Technology
Center GmbH & Co. KG, which is being formed to operate the advanced photomask
research and development facility contemplated by the Joint Venture Agreement.

2.2.[****]

2.3.[****]

2.4."Affiliate" of a Party means any other Person that directly or indirectly
controls, is controlled by or is under common control with such Party, Person or
any of their wholly owned subsidiaries. For purposes of the foregoing, the term
"control" means the possession, directly or indirectly through one or more
intermediaries in an unbroken chain, of more than fifty percent (50%) of such
Person's (and each such intermediary's) capital or voting securities.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



2.5."Agreed Upon Characteristics" shall have the meaning ascribed to such term
in Section 6.2.2. of this Agreement.

2.6."Agreement" means this DPI Dresden Equipment Purchase and DPI/IFX Supply
Agreement and the Attachments hereto.

2.7."Ancillary Agreements" means the IP Agreement and each Bill of Sale and
Assignment.

2.8."Assets" means the Equipment and other assets (including Assigned Contracts)
to be purchased by or otherwise assigned to DPI Germany pursuant to this
Agreement.

2.9."Assigned Contracts" means the warranties from manufacturers identified in
Attachment B1.

2.10."Bill of Sale and Assignment" means the form of Bill of Sale and Assignment
as mutually agreed between the Parties within thirty (30) days after the
Original Effective Date.

2.11.[****]

2.12."Critical Layers" means those Products that DPI and IFX jointly assigned
the flag "Critical Layer" to during the quarterly User Meeting described in
Section 10.2. of this Agreement. The CD uniformity and minimum feature size of a
given Product, as defined in the most current version of the respective
Photomask Specification shall be used as an indicator of whether a layer shall
be defined as a "Critical Layer."

2.13."Cycle Time" means the time from order acceptance by DPI to actual mask
shipment for each mask order.

2.14."Current Assets" shall have the meaning ascribed to such term in
Section 4.1.4.

2.15."DPI" means DuPont Photomasks, Inc. and, unless the context otherwise
requires, together with its Affiliates.

2.16."DPI Dresden" means the volume photomask manufacturing facility operated by
DPI Germany and located in the Facility.

2.17."DPI Dresden Technology Roadmap" means the roadmap set forth in section 07c
of the Transfer Booklet as amended from time to time by mutual agreement of IFX
and DPI.

2.18."DPI Germany" means Dupont Photomasks Germany GmbH and, unless the context
otherwise requires, its Affiliates.

2.19."Delivery Date" means the date specified in a Product Purchase Order under
this Agreement for the delivery of Product by DPI to the destination specified
in the Product Purchase Order (or in case a certain period of time is agreed for
delivery, the last day of such period).

2.20."Encumbrance" means any security interest, pledge, mortgage, lien
(including, without limitation, environmental and tax liens), charge,
encumbrance, adverse claim, preferential arrangement, or restriction of any
kind, including, without limitation, any restriction on the use, voting,
transfer, receipt of income or other exercise of any attributes of ownership.

2.21."Equipment" means the Type A Equipment, Type B Equipment, Type C Equipment,
Type D Equipment and Type E Equipment, as listed in Attachments B1, B2, B3 and
B4, to be sold or consigned by IFX to DPI or to the market pursuant to Sections
4 and 5 of this Agreement.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



2.22."Equipment Purchase Order" means the form of purchase order heretofore used
by DPI for the purchase of Type B and Type C Equipment.

2.23."Facility" means the development and manufacturing facility to be
constructed in or near Dresden, Germany and initially occupied by the Advanced
Mask Technology Center and DPI Dresden.

2.24."Effective Date" means the date on which the terms of this Agreement shall
be effective. Except as otherwise expressly set forth in this Agreement, the
Effective Date shall be July 1, 2004.

2.25."Governmental Authority" means any national, federal, state, municipal or
local or other government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body.

2.26."Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

2.27."IFX" means Infineon Technologies AG and, unless the context otherwise
requires, together with its Affiliates.

2.28."Intellectual Property Rights" means all intellectual property and
industrial property rights of any kind whatsoever throughout the world,
including but not limited to all rights in patents and patent applications,
copyrights (including but not limited to mask work rights), trade secret rights,
trademark rights and, if recognized, Moral Rights (where "Moral Rights" means
all rights related to paternity, integrity, disclosure, and withdrawal).

2.29."IP Agreement" means the Intellectual Property Licensing Agreement in the
form attached as Attachment C to the Original Agreement.

2.30."Joint Venture Agreement" means the Joint Venture Agreement, including its
annexes, among DPI, IFX and Advanced Micro Devices, Inc., of even date with the
Original Agreement, concerning the establishment and operation of the joint
venture Advanced Mask Technology Center.

2.31."Key Performance Indicator" or "KPI" means those parameters (including
cycle time, yield, delivery performance (PTS), customer returns and the total
time needed for qualification) which characterize the manufacturing, quality and
logistic performance of DPI, as specified in detail in section 02e"Key Data
Summary" of the Transfer Booklet.

2.32."Lead Time" means the time, measured in full calendar days, between
midnight (Munich Time) of the date a Product Purchase Order is accepted or
deemed accepted by DPI pursuant to Section 6.5.5. and the respective date each
Product ordered thereon is delivered to IFX (which is the sum of the applicable
manufacturing time and the applicable shipping time, depending on the facility
from which such Products are shipped and the destination such Products are
shipped to). For Products manufactured and shipped within the same continent
(Europe, Asia or Americas), the applicable Lead Time includes [****] shipping
time; for Products shipped to destinations outside the continent of manufacture
(intercontinental shipping), the applicable Lead Time includes [****] shipping
time. For purpose of example only, if a Product Purchase Order is accepted at
3 p.m. (Munich Time) the Lead Time will start [****] later.

2.33.[****]

2.34."Mask Specification Handbook" means the handbook that describes and defines
for the C11, S14 and S11 technologies, and for future technologies beyond, the
Photomask Specifications that will be submitted to DPI by IFX from time to time,
and on which the Parties reach agreement.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



2.35.[****]

2.36.[****]

2.37."Monthly Turnover" means the sum of the purchase prices for all Products
delivered by DPI under this Agreement within one calendar month excluding all
taxes, duties, and payments under Section 6.17.

2.38.[****]

2.39."Non-Critical Layers" means those Products that DPI and IFX did not define
to be "Critical Layers" during the quarterly User Meeting described in
Section 10.2. of this Agreement.

2.40."Order Entry" means the point in time when a Product Purchase Order is
successfully transferred from IFX to DPI in accordance with the mutually agreed
upon methods of delivery.

2.41."Original Effective Date" means May 15, 2002.

2.42."Party" means any of IFX, DPI or DPI Germany, as the context requires.

2.43."Person" means any individual, corporation, partnership, firm, joint
venture, association, joint-stock company, trust, unincorporated organization,
Governmental Authority or other entity.

2.44."Photomask Services" means photomask cleaning, repair and
repelliclelization services.

2.45."Photomask Specifications" means the layerwise (which means each single
layer of a mask set) description and definition of current or future photomask
technologies for memory and logic applications according to the IFX technology
roadmap. For C11, S14 and S11 technologies, and for future technologies beyond,
the Photomask Specifications will be contained in the pertinent Mask
Specification Handbook that will be submitted to DPI by IFX from time to time;
for technologies below C11, S14 and S11, the documentation currently existing at
IFX shall be submitted to DPI by IFX.

2.46."Planning Forecast" shall have the meaning ascribed to such term in
Section 6.10.1. of this Agreement.

2.47."Products" means photomasks (including, without limitation, reticles) used
in the manufacture of semiconductor products, but excluding photomasks used
solely for assembly and back-end technologies (e.g., bond pads).

2.48."Product Family" means a mask set for a particular technology class (e.g.,
100 nm logic, 130 nm logic, 150 nm logic, 90 nm DRAM, 140 nm DRAM, 170 nm DRAM,
etc.).

2.49."Product Purchase Order" shall have the meaning ascribed to such term in
Section 6.5.1. of this Agreement.

2.50."Performance to Schedule" or "PTS" means a percentage amount indicating the
frequency within a given time period that DPI successfully delivered Products at
or before the Delivery Date. For any given period of time, PTS shall be
calculated by taking the total number of Products delivered by DPI at or before
the Delivery Date during such period, and dividing that number by the total
number of Products delivered during such same period. However, the calculations
to determine PTS shall not include any Products shipped by DPI during
qualification or the ramp-up "transition time" periods set forth in section 04A
"qualification premises" of the Transfer Booklet.

2.51."Qualification Requirements" means the Photomask Specifications, technical
requirements and other specifications that IFX will use to qualify DPI for the
production of Products to IFX, and the Products supplied hereunder, all as set
forth in Section 6.2.1. of this Agreement.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



2.52."Special Affiliates" means specific cooperations, partnerships and joint
ventures of which IFX is a partner or member, and listed in Attachment D (as may
be amended from time to time by mutual agreement of the Parties, such agreement
not to be unreasonably withheld or delayed for more than 45 days by DPI after
its submission to DPI), and which will be entitled to buy Products under the
terms and conditions of this Agreement.

2.53.[****]

2.54.[****]

2.55."Target Cycle Time" shall have the meaning ascribed to such term in
Attachment A (Transfer Booklet) to this Agreement.

2.56."Technical Information" means information of a technical nature including
but not limited to (i) specifications, software, schematics, designs, drawings
or other materials pertinent to the most current revision level of manufacturing
of the Products; (ii) copies of all inspection, manufacturing, test and quality
control procedures and any other work processes; (iii) jig, fixture and tooling
designs; and (iv) support documentation.

2.57."Transfer Booklet" means the Transfer and Performance Booklet attached as
Attachment A.

2.58."Transfer Date" means for any Equipment the date for deinstallation in the
IFX mask house as specified in Attachment B1 that may be adjusted (a) upon
mutual agreement between the Parties or (b) by DPI in accordance with
Section 4.1.3. of this Agreement.

2.59."Include" and "including" when used herein are not exclusive and mean
"include, without limitation" and "including, without limitation respectively".
Accordingly, any enumeration or list given under the terms "include",
"includes", "including", "for example", "e.g." or "particular" shall at no time
be exclusive.

2.60."[****] Purchase Limitation" shall have the meaning ascribed to such term
in Section 6.1. of this Agreement.

3.     DPI DRESDEN

3.1.DPI Dresden. DPI Germany will design, invest in, operate and equip DPI
Dresden to be located within the Facility. On the condition that IFX meets all
of its forecast requirements and other market conditions do not change to DPI's
detriment, DPI Germany will invest from time to time in the period between 2002
and 2011 capital as reasonably necessary to operate DPI Dresden as contemplated
herein. The roadmap and transfer schedule for the operation of DPI Dresden is
contained in Attachment A. DPI and IFX will mutually agree on the preparation
and updating of the initial DPI Dresden Technology Roadmap, which generally has
to match with the IFX technology roadmap. Such Parties will negotiate in good
faith any differences in the DPI Dresden Technology Roadmap and the IFX
Technology Roadmap. If IFX has a unique requirement, then DPI will consult with
IFX and such Parties will attempt to arrive at mutually acceptable terms and
conditions.

3.2.Start Date. The start date for the operation of DPI Dresden was the third
quarter of calendar year 2003.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



4.     EQUIPMENT

4.1.Purchase or Consignment of Equipment. DPI or DPI Germany will purchase or
accept consignment of specified equipment assets of the IFX Mask House Munich in
accordance with the following provisions. Except as specifically set forth in
this Agreement, neither DPI nor DPI Germany purchases or assumes or agrees to
purchase or assume any of IFX's or its Affiliates' assets or liabilities,
including, without limitation, any physical facilities, employee base,
liabilities, debts, market distribution system, sales force, customer base,
operating rights, trade name or production rights.

4.1.1.Type A Equipment. Subject to the provisions of this Agreement, IFX hereby
sells and DPI or, if nominated by DPI as purchaser instead of DPI, DPI Germany
hereby purchases all of the Type A Equipment listed in Attachment B1. Possession
of such Equipment will be transferred to DPI or DPI Germany at the applicable
Transfer Dates specified in Attachment B1. If necessary, the Parties will
mutually agree on further transfer details timely before the respective Transfer
Date.

4.1.2.Type B and C Equipment. DPI or DPI Germany will issue Equipment Purchase
Orders to IFX for the purchase of all Type B and Type C Equipment as set forth
in Attachment B1. These Equipment Purchase Orders will be issued not later than
ninety (90) days prior to the respective Transfer Dates. Possession of such
Equipment will be transferred to DPI or DPI Germany at the applicable Transfer
Dates.

4.1.3.Adjustment of Transfer Dates. Prior to issuing an Equipment Purchase
Order, DPI shall have the right to once postpone a Transfer Date, for any item
of Type B and C Equipment; such postponement shall, together with (a) the deemed
adjustment provided for in Section 2.58. and (b) any adjustment of a transfer
date mutually agreed between the Parties prior to such postponement, in its
aggregate not exceed a maximum period of up to six (6) months.

4.1.4.Current Assets. DPI and DPI Germany shall have the option but not the
obligation to purchase the current assets used on the respective Equipment (the
"Current Assets"), including but not limited to blanks, pellicles and boxes. IFX
will inform DPI and DPI Germany of such Current Assets in due time. DPI Germany
is obliged to consider the purchase of such Current Assets; provided, however,
that the prices for the Current Assets (after considering the condition of same)
are not greater than prices offered by third parties. Upon DPI or DPI Germany's
election to purchase any Current Assets, the Parties will mutually agree upon
the purchase prices and the Transfer Dates for such Current Assets and all other
conditions of sale.

4.1.5.Transfer of Title; Movement; Records.

(i)Since the clear and unencumbered title to Equipment, classified as Type A in
Attachment B1 to the Original Agreement already passed to DPI or DPI Germany,
the parties now agree to the following: Clear and unencumbered title of the
Equipment listed in Attachment B3 to this Agreement shall pass from DPI or DPI
Germany to IFX and clear and unencumbered title of Equipment listed in
Attachment B4 to this Agreement shall pass from IFX to DPI or DPI Germany. This
Section 4.1.5. (i) shall be effective as of April 1, 2004.

(ii)Clear and unencumbered title to each item of Type B Equipment shall pass to
DPI or DPI Germany after full and unconditional payment of the applicable
purchase price (as set forth in Attachment B1) for such item of Type B Equipment
by the purchaser.

(iii)Clear and unencumbered title to each item of Type C Equipment shall pass to
DPI or DPI Germany after full and unconditional payment of the applicable
purchase price (as set forth in Attachment B1) for such Type C Equipment by the
purchaser.

DPI and DPI Germany are expressly permitted to prepay the purchase price for
each item of Equipment (as determined by DPI or DPI Germany) prior to the
applicable payment dates

--------------------------------------------------------------------------------



specified in Section 5 of this Agreement; provided, however, that any payment
prior to the respective Transfer Date of the item of Equipment requires prior
written consent by IFX. In the event of any such prepayment for any item of
Equipment, the purchaser shall upon payment receive from IFX full and
unencumbered title to that item of Equipment; provided, however, DPI announces
such prepayment to IFX by giving at least four (4) weeks written notice.
Notwithstanding anything to the contrary, any purchaser is expressly permitted
to move Equipment to any of its or its Affiliate's facilities upon timely prior
notice to IFX, except for Equipment that is expressly designated for
installation at DPI Dresden in Attachment B1 and that shall remain at DPI
Dresden for such a period of time as necessary to fulfill the requirements set
forth in section 07c "VMH Litho Tool Roadmap" of the Transfer Booklet;
thereafter, DPI or DPI Germany shall have the right to move such Equipment to
any of its facilities with the prior consent of IFX, which shall not be
unreasonably withheld or delayed for more than forty-five (45) days if the
manufacturing capacity and the technical capability and performance of DPI
Dresden following such move will still be sufficient to ensure that DPI or DPI
Germany would remain capable of meeting their obligations under this Agreement.

Clear and unencumbered title to any Current Asset or Type E Equipment purchased
in accordance with Section 4.1.4. or Section 4.4., respectively, shall pass upon
full payment of the purchase price or as otherwise mutually agreed upon by the
Parties. IFX shall deliver (at its sole cost and expense) on the respective
Transfer Dates to the purchaser the logbooks, maintenance records, databases,
tools, specifications and technical data, information and other documents
concerning the Assets that are necessary for the continued operation of the
Assets, to the extent that such are not already in the possession of DPI or DPI
Germany. If these documents are inseparably connected with any equipment that
remains with IFX, the purchaser shall receive (at IFX's sole cost and expense)
copies of the documents. If IFX is obliged to keep documents on the basis of
commercial law or taxation law provisions, DPI Germany, also on behalf of DPI,
shall assume responsibility for the corresponding storage obligations and the
obligation to submit such as required by tax law in the event of company audits,
to the extent that periods of time before the Transfer Dates are affected. DPI
Germany shall permit IFX, its representatives and its auditor's personnel
reasonable access (at IFX's sole cost and expense) to these documents during the
statutory safekeeping periods.

4.1.6.Replacement Assets. The Type A, B and C Equipment listed in Attachments B1
(the "Original Equipment") that is disposed of, vanishes or is otherwise
withdrawn from the IFX mask house in the period between December 31, 2001 and
the applicable Transfer Dates shall be deemed to be replaced by IFX assets that
have transferred to the property of IFX through production, acquisition or
otherwise as substitute or supplement for such disposed, vanished of or
otherwise withdrawn assets listed in the said Attachments (the "Replacement
Assets"). If it is not possible for IFX, using commercially reasonable efforts,
to deliver to DPI or DPI Germany Replacement Assets that are comparable to the
Type A, B and C Equipment, IFX shall have no obligation to deliver such
Replacement Assets and the financial obligations of DPI or DPI Germany shall be
reduced as per the agreed purchase price of the respective Original Equipment.
The provisions of this Section 4.1.6. shall only be effective as to individual
items of Replacement Assets that: (i) are of equivalent comparable age and
condition to the Original Equipment installed in IFX's facilities in Munich,
Germany; (ii) constitute a substantially equivalent model number as the Type A
and B and C Equipment listed in Attachment B1; and (iii) are offered to DPI at
the same prices as provided in Attachment B1 for the Type A and B and C
Equipment.

4.2.Transfer and Movement of Type A, B and C Equipment. On or before the
respective Transfer Dates, DPI or DPI Germany will at its cost de-install the
Type A, B and C Equipment from IFX's facility in Munich. Thereafter, DPI or DPI
Germany will transfer, install, qualify and maintain the Equipment at any of
their facilities, or at DPI Dresden if so specified for particular Equipment in
Attachment B1 subject to any movement of Equipment in

--------------------------------------------------------------------------------



accordance with Section 4.1.5. DPI Germany will assign a group of its engineers
to ensure a transition according to the technical requirements set forth in the
sections 04a "qualification premises", 04c "qualification schedule vs. customer"
and 05b "qualification resources" of the Transfer Booklet. IFX will assign a
group of its engineers to reasonably assist DPI and DPI Germany to understand
the technical requirements set forth in the sections 04a "qualification
premises", 04c "qualification schedule vs. customer" and 05b "qualification
resources" of the Transfer Booklet, and reasonably assist with the transfer
reinstallation and qualification of the Equipment. Each Party will bear all
compensation and other personnel costs and expenses associated with their
respective assigned personnel, DPI and DPI Germany will bear all associated mask
costs, and each Party will individually bear the operating costs of their
respective facilities incurred in connection with these Equipment
deinstallation, transfer, reinstallation and qualification activities. For the
purpose of uninterrupted mask supply to IFX, and in accordance with the
provisions of Section 6.2. below, IFX will qualify in DPI's facilities, and on
DPI's own mask qualification costs, the specific Products which are identified
in sections 04c "qualification schedule vs. customer" and 03b "products vs.
customers and DPI sites" of the Transfer Booklet.

4.3.Consignment of Type D Equipment. IFX will consign the Type D Equipment in
Attachment B1 to DPI Germany. IFX will retain ownership of this Equipment at all
times. DPI will de-install the Type D Equipment from IFX's facility in Munich,
transfer to, install and qualify the Equipment at DPI Dresden immediately
thereafter and maintain at its cost such Type D Equipment at DPI Dresden until
the dates set forth in Section 4.3.(a) and 4.3.(b); thereafter, the Parties
shall mutually agree upon cost allocation for maintenance. Maintenance cost and
other expenses related to this equipment are included in the pricing for
Products manufactured on such equipment. Type D Equipment will be primarily used
to avoid capacity limitations concerning IFX's demands regardless whether caused
by increased demand of IFX or by technical reasons. In the event that any other
party than DPI buys any Type D Equipment, all cost to uninstall the respective
Type D Equipment at the Facility shall be borne by IFX with the only exception
of the costs for "unhooking" the respective Equipment which shall be borne by
DPI.

(a)In the event that the Type D Equipment is used for production for other
customers than IFX, DPI Germany shall pay to IFX the following fee on a per
minute of usage basis computed using the following hourly rates. The fee shall
include the capital cost, which are based on a depreciation period of five
(5) years by a linear depreciation mode:

[****]

After the foregoing periods, the tool fee shall be as mutually agreed by the
Parties. Payments are due according to Section 5.5.

(b)DPI is expressly permitted to use the [****] for production for all of its
customers but will grant first priority to IFX. DPI and IFX agree that during
the period starting [****] and ending [****] DPI shall pay IFX the total amount
of [****] plus any applicable VAT for the usage of this tool. No per hour charge
or any other charge shall be due for the use of such tool during that [****]
period. Payments are due according to Section 5.5.; [****].

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



(c)IFX guarantees to DPI and DPI Germany that the Type D Equipment is suitable
for production of Products for IFX as provided herein. IFX will provide
commercially reasonable engineering assistance to DPI Dresden, at IFX's sole
cost and expense, to ensure that the Type D Equipment qualifies and performs in
accordance with the Qualification Requirements. Neither DPI nor DPI Germany
shall have any liability or obligations to IFX with respect to damages or losses
to any consigned Type D Equipment, other than as a result of not taking care of
such Type D Equipment like a reasonable prudent businessman would normally do,
including maintenance according to requirements that are customary in industry.



4.4.Option to Purchase Type E Equipment. DPI is obliged to consider the purchase
of (but is not obligated to purchase) the Type E Equipment listed in Attachment
B2; provided, however, that DPI intends to purchase similar or comparable
equipment and the price of the Type E Equipment is equal to or lower than the
price of the similar or comparable equipment from a third party. Upon DPI's
election to purchase, the Parties will mutually agree upon the purchase prices
and the Transfer Dates for such Type E Equipment and all other conditions of
sale. In addition, DPI Germany is obliged to assist IFX in its efforts to sell
Type E Equipment into the market.

4.5.Passing of Risk, Insurance. The risk of loss concerning all Assets purchased
by DPI Germany under this Agreement will pass over to DPI Germany on the
respective Transfer Dates upon start of de-installation; provided, however, that
IFX shall bear the risk of loss attributable to actions and failure to act of
its own personnel and agents or to fire/breakdown of or other damage to the IFX
facilities where the Assets are installed. As of the respective Transfer Dates,
solely DPI or DPI Germany, respectively, shall be responsible for sufficient
insurance coverage for the Assets, except for insurance coverage for Type D
Equipment, which shall be the responsibility of IFX.

4.6.Bill of Sale and Assignment. IFX shall execute and deliver to the purchaser
a Bill of Sale and Assignment with respect to the Equipment so purchased,
including a reference to IFX's retention of title until full payment of the
purchase price.

4.7.Delay of Transfer Dates. If, in IFX's reasonable and good faith opinion, DPI
has not met the Qualification Requirements for the processes as set forth in
section 04c "qualification schedule vs. customer" of the Transfer Booklet, as
amended from time to time, IFX shall have the right to postpone the Transfer
Date for any Type A, B or C Equipment not yet transferred until, in IFX's
reasonable and good faith opinion, DPI and DIP Germany fully comply with the
Qualification Requirements. In the event of any such postponement, the following
shall apply:

(a)the payment obligations for any Type A Equipment, as provided for in
Section 5.1., for which IFX has postponed the Transfer Date shall remain
unaffected; and

(b)the payment obligations for any Type B and Type C Equipment will be postponed
until the applicable Transfer Date.

If, according to the above provision, IFX has postponed a Transfer Date for more
than six (6) months, than DPI shall be deemed to be in material breach of this
Agreement and IFX shall be entitled to immediately terminate this Agreement
without granting DPI a further remedy period.

4.8.Controlling Terms. The terms and conditions of this Agreement shall apply to
all Equipment Purchase Orders and shall supersede any different or additional
terms on such Equipment Purchase Orders.

4.9.Material Adverse Event. If a Materially Adverse Event (defined below) occurs
during the three (3) year period following the Original Effective Date, DPI will
promptly notify IFX in writing of the occurrence of such event (the
"Section 4.9. Notice"). Thereafter, DPI and IFX

--------------------------------------------------------------------------------



will negotiate in good faith to arrive at a mutually acceptable agreement
amending the terms and conditions of this Agreement relating to the purchase of
Type B and/or C Equipment. These amendments may include, without limitation,
delays in payment, changes in the Transfer Date(s), deletion of all or part of
the remaining Type B and/or C Equipment under the Agreement, or other
modifications or amendments to the Agreement relating to the purchase of Type B
and/or C Equipment. If DPI and IFX are unable to reach an agreement on the scope
and extent of any such amendment(s) within sixty (60) days of the date of the
Section 4.9. Notice, then upon request of either Party, an independent
consultant shall decide as an expert ("Schiedsgutachter") within the meaning of
Section 317 of the German Civil Code; the decision of such expert shall be
binding upon the Parties. Such expert shall be nominated by the President of the
Munich Chamber of Commerce ("Industrie- und Handelskammer Munich") upon request
by either Party. If a Material Adverse Event has occurred, the Parties agree
that DPI's performance of those of its obligations contained in any disputed
provisions of this Agreement related to the purchase of remaining Type B and/or
C Equipment (as identified in the Section 4.9. Notice) shall be suspended
pending conclusion of the expert's determination or resolution by the Parties.
However, during such period of time DPI agrees that it shall not purchase from
any other source equipment which is equivalent in functionality to the remaining
Type B and/or C Equipment. Any contractual obligations of DPI for Equipment
already delivered to DPI prior to the date of the Section 4.9. Notice are not
subject to change. For purposes hereof: (a) the term "Materially Adverse Event"
means (i) more than a [****] reduction in DPI Sales Revenue in any quarter (the
"Reference Quarter") as compared to the average DPI Sales Revenue for the [****]
calendar quarters immediately preceding the Reference Quarter, and (ii) a
further reduction of at least [****] in DPI Sales Revenue in the quarter
immediately following the Reference Quarter as compared to the Reference
Quarter; and (b) the term "DPI Sales Revenue" shall mean those global sales
revenues contained and reported in DPI's quarterly SEC filings. In the
alternative, the Parties can mutually agree that any event or circumstance is a
Material Adverse Event.

4.10.Purchase of [****]. DPI will purchase [****] prior to [****], and install
and operate the tool at DPI Dresden for a period of not less than [****], unless
a different period of time is agreed to between the Parties, in writing. DPI
agrees to provide reasonable additional capacity to the AMTC in the event [****]
is inoperable or unable to provide adequate performance for the AMTC pilot
production, and to provide such capacity on a basis consistent with the Capacity
Sharing Agreement to be executed between DPI Dresden and the AMTC. The Capacity
Sharing Agreement referenced in this clause is not the Capacity Sharing
Agreement referenced in the Preamble to this Agreement.


5.     FINANCIAL TERMS

5.1.Payment for Type A Equipment. DPI and DPI Germany will pay to IFX the
aggregate sum of fifty- three million five hundred thousand U.S. Dollars (U.S.
$53,500,000) to compensate for the ten (10) year supply obligation set forth in
Section 6, and for the purchase by DPI Germany of the Type A Equipment. The
payment shall be effected in six (6) installments as described below. The
payment schedule is as follows:


Calendar Year


--------------------------------------------------------------------------------

  2002

--------------------------------------------------------------------------------

  2003

--------------------------------------------------------------------------------

  2004

--------------------------------------------------------------------------------

  2005

--------------------------------------------------------------------------------

  2006

--------------------------------------------------------------------------------

  2007

--------------------------------------------------------------------------------

  2008

--------------------------------------------------------------------------------

Million US $Payment   10   10   10   10   10   —   3.5

The payment of the installments, at the end of each year, are due on the
following 31st of March of each respective year (e.g., the payment for 2004 is
due on March 31, 2005).

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



5.2.Payment of VAT. IFX will issue an invoice in line with the German VAT Act
for the full amount of the [****] DPI Germany will than deduct the remaining
input VAT amounting [****] in its next monthly VAT return. As soon as the
competent tax authorities of DPI Germany have refunded the input VAT, DPI
Germany will effect an additional payment [****] to IFX in cash to an account
specified by IFX. In case that the refund to DPI Germany by the tax authorities
is delayed beyond June 15, 2004 due to a special VAT audit
("Umsatzsteuersonderprüfung") at DPI Germany caused by the invoice mentioned
above, beginning June 15, 2004 the said payment of [****] will be subject to
interest at a rate of 5% per annum over the ECB base interest rate
("Basiszinssatz") until the payment is completely effected.

5.3.Payment for Type B Equipment. DPI or DPI Germany will pay to IFX the sum of
seventeen million six hundred twenty-five thousand U.S. Dollars (US $17,625,000)
plus VAT for the transfer of Type B Equipment as set forth in Attachment B1. The
payment for each item of Type B Equipment shall be made according to the
applicable individual value as set forth in Attachment B1 and is due and shall
be effected on or before the respective Transfer Date.

5.4.Payment for Type C Equipment. For the transfer of Type C Equipment as set
forth in Attachment B1 DPI or DPI Germany will pay to IFX the sum of five
million seven hundred twenty thousand U.S. Dollars (US $5,720,000), plus VAT,
plus interest payable as follows: payment for each item of Type C Equipment
shall be made in the amount of the applicable individual value for such item as
set forth in Attachment B1 plus interest of twopointfive percent (2.5%) per
annum calculated from the respective Transfer Date of such item until the date
of payment. Prepayment is allowed, but final payment of all amounts due pursuant
to this Section is due in cash on or before December 31, 2006.

5.5.Payment for usage of Type D Equipment. The sum of [****] plus VAT due
pursuant to Section 4.3. (b) above shall be payable by DPI in [****]
installments to IFX each in the amount of [****] plus VAT. These installments
are due in cash on [****] respectively. The planned deinstallation of the
equipment to which these payments are related is [****]. In the event that
deinstallation is delayed past [****] by IFX, the due date for each installment
payment due from DPI hereunder shall be delayed by an amount of time equivalent
to the delay in deinstallation. Regarding the usage of the other Type D
Equipment (see Section 4.3. (a) above) DPI shall keep complete and accurate
records relating to the usage of this Equipment. DPI shall deliver those records
as well as pay the respective fees (as stipulated in Section 4.3. (a)) plus VAT
to IFX annually for the foregoing year on each January 31.

5.6.Purchase of Current Assets and Type E Equipment. Current Assets and Type E
Equipment purchased by DPI or DPI Germany in accordance with Section 4.1.4. or
with Section 4.4., respectively, shall be sold by IFX to DPI or DPI Germany for
a price and on such other terms to be mutually agreed upon by the Parties. The
purchase price shall become due in cash at the respective Transfer Date or such
other dates as may be mutually agreed by IFX and the purchaser.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



5.7.Payments in Stock. Each payment pursuant to Sections 5.4. and 5.5. shall be
made one hundred percent (100%) in cash. For each payment pursuant to
Section 5.1. and 5.3. DPI Germany will have the option to deliver up to forty
percent (40%) of such payment in the form of DPI common stock listed on the
NASDAQ market in lieu of cash which may only be exercised by written notice at
least thirty (30) days prior to the respective due date. If DPI Germany elects
to deliver DPI common stock, the number of DPI shares to be transferred to IFX
on any due date shall be calculated on the basis of the average closing sales
price of DPI common stock on the NASDAQ for the twenty (20) trading days ending
on the second trading day prior to the due date. DPI shall request the current
IFX bank and account information at least thirty (30) days prior to the delivery
of the shares.



IFX is entitled to sell the equity without observing a lockout period, subject
to compliance with applicable securities and other law. DPI shall, upon IFX's
reasonable request, cooperate with IFX and provide IFX, without undue delay,
with all necessary documents, registration rights, consents, and approvals
necessary to comply with any applicable securities and other law (e.g., SEC
rules) including compliance with registration statement requirements.

5.8.Payments in Cash. For any payments in cash DPI shall request the current IFX
bank and account information at least thirty (30) days prior to the respective
payment date.

5.9.Late Payments. DPI shall pay interest on all payments made more than thirty
(30) days after its receipt of such invoices at five percent (5%) above the base
rate of the European Central Bank (calculated on an annual basis). IFX shall
reimburse DPI for all expenses incurred by DPI in collecting any overdue amounts
including, without limitation, reasonable attorneys' fees and expenses.

6.     SUPPLY OF PRODUCTS

6.1.Agreement to Supply. In consideration for the portion of the payments in
Section 5.1. above that are not allocated to Type A Equipment, IFX (for itself
and its Affiliates) agrees to procure from DPI or any of its Affiliates
(including DPI Germany) and DPI (for itself and its Affiliates) agrees to supply
Products to IFX and its Affiliates and Special Affiliates as set forth herein.

As used throughout this Section 6, the term "DPI" shall be read and understood
to mean DPI and those of its Affiliates (including DPI Germany) supplying
Products to IFX hereunder, and the term "IFX" shall be read and understood to
mean IFX and its Affiliates.

Prior to the complete shutdown of the IFX Munich mask house, DPI will have the
right of first refusal to fulfill all of IFX's and its Special Affiliates'
worldwide Product requirements to the extent such requirements are not fulfilled
internally by the IFX Munich mask house.

Following the complete shutdown of the IFX Munich mask house, DPI will have the
right of first refusal to fulfill all of IFX's and its Special Affiliates'
worldwide Product requirements, excluding: [****]

6.2.Qualification and Product Qualification.

6.2.1.Qualification Requirements. IFX's obligation to purchase Products from DPI
according to Section 6.1. is subject to DPI producing Products in accordance
with the Qualification Requirements and demonstrating its ability to produce
Products in accordance with the Qualification Requirements prior to starting
such production, all as provided in this Section 6.2.

[****]

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



For the transition phase, details of the qualification process are defined in
the Transfer Booklet, section 04 "Qualification Plans".

(i)Subject of Qualification. [****]

(ii)Qualification Process. In conducting qualification testing pursuant to this
Section 6.2., the Parties will follow the qualification processes that are
described in the Transfer Booklet by:

[****]

For new technologies which are not covered by the Transfer Booklet (future
technologies), the Parties shall qualify such new technologies using the same
qualification processes as set forth in the Transfer Booklet, unless otherwise
required in writing by IFX.

(iii)Further Requirements. In addition to the requirements set forth under
(i) and (ii) above, DPI shall follow the standards set forth below in
manufacturing all Products:

(a)Failure Mode and Effect Analysis ("FMEA") (if requested by IFX);

(b)Quality Management-System: DIN EN ISO 9001/2/3, QS 9000, ISO 14000
Certificate, and any other quality certificates that may be required by IFX
customers (as mutually determined in good faith by the Parties);

(c)Quality Assurance Agreement ("QAA") to be mutually agreed upon by the Parties
within 60 days of the Effective Date;

(d)Statistical Process Control ("SPC");

(e)Calibration standards;

(f)Corrective Action Reporting [****];

(g)all applicable export regulations (including the German Foreign Trade Law and
US Export Regulations);

(h)the security requirements [****] as described in more detail in Attachment G;
and

(i)the Key Performance Indicators.

(iv)Documentation. On an ongoing basis, DPI shall maintain documentation setting
forth the qualification processes followed by DPI in qualifying for the
production of Products by each layer and in such further detail as reasonably
requested by IFX. Such documentation shall include, but is not limited to, the
following items (if applicable or reasonably requested by IFX):

(a)Quality Result Sheet;

(b)Registration plot;

(c)Coordinates and images of non-repairable or residual defects (if applicable);

(d)Results of additionally requested measurements (if any);

(e)STARlight result sheet (including ID #);

(f)LBM plot (if applicable) + detailed LBM data;

(g)Detailed [****] point CD measurement results;

(h)Additional CD measurements on request (Scatter bars);

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



(i)Detailed registration measurements; and

(j)Defect locations and images including AIMS results of repair sites. The
documentation describing the manufacturing processes followed by DPI in
producing Products for IFX shall be referred to as Process Of Record ("POR").
All updates to the POR shall be provided to IFX without undue delay following
their inclusion in the POR.



(v)Fulfillment and Failure. The qualification process will be deemed complete
and will be accepted by IFX if IFX reasonably and in good faith comes to the
conclusion that DPI has fully satisfied the Qualification Requirements. Should
DPI fail to fulfill IFX's Qualification Requirements,

(a)then, with regard to the Product Family for which the qualification process
failed, but only during the period of time until a subsequent qualification
process has been accepted by IFX for such Product Family

[****]

6.2.2.Performance Requirements. (i)Production. After successful completion of
the qualification processes and acceptance by IFX of the same, DPI shall
manufacture and deliver to IFX Products in accordance with the Qualification
Requirements. IFX shall be entitled to maintain continuing quality control as to
the Qualification Requirements.

(ii)Process Changes, Transfer of Technology, Documentation. After successful
completion of the qualification processes and acceptance by IFX of the same, IFX
shall be informed about all process changes. Any major change in the
manufacturing process followed by DPI in producing Products for IFX (including a
change of POR) requires prior written consent by IFX and an update in the POR by
DPI afterwards. [****]

(iii)Reporting. DPI shall report daily to IFX the mask order status, quantity
shipped (mask volume), PTS, returns, and also on a weekly and monthly basis,
rejects, KPI and IFX's purchases (both on a volume and value basis).

(iv)Fulfillment and Failure. Should IFX, following the successful completion of
the qualification processes and acceptance by IFX of the same, reasonably and in
good faith come to the conclusion that DPI fails to fulfill one or more of IFX's
Product related Qualification Requirements or performance requirements according
to Sections 6.2.2. (i), Section 6.2.2. (ii) or Section 6.2.2. (iii) above, or
fails to materially fulfill any other of the Qualification Requirements,

(a)then, with regard to the Product Family for which the qualification process
failed, but only during the period of time until a subsequent qualification
process has been accepted by IFX for such Product Family, [****]

(v)Agreed Upon Characteristics. Following the successful completion of the
qualification processes and acceptance by IFX of the same (as set forth in
Section 6.2.1.) the Parties agree that the Products as delivered to IFX
hereunder shall conform to their respective Photomask Specifications and shall
maintain such characteristics for a period of [****] from the date of DPI's
delivery of such Products to IFX's shipping point; provided, however, that if
the Products are not used for the production of semiconductor products within a
period of [****] from such date, the period of time shall only be [****] from
the date of DPI's delivery of such Products to IFX's shipping point
("vereinbarte Beschaffenheit"—"Agreed Upon Characteristics").

6.3.Pricing.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.3.1.Prices. During the first [****] years after the Original Effective Date,
the prices DPI shall charge for Products ordered by IFX hereunder are set forth
on Attachment H. Subject to Section 6.3.3. below, prior to the expiration of
such initial [****] year period and every [****] years thereafter, the Parties
will negotiate toward reaching agreement on adjusting such prices pursuant to
Section 6.3.3. below. During any period of time in which the Parties are
negotiating any pricing adjustment, the then-current prices shall continue to
apply for Products ordered by IFX hereunder.

6.3.2.Pricing for New Products. Prior to the introduction of any new Products
that IFX may order hereunder, the Parties will in good faith negotiate the
prices applicable for such Products and amend Attachment H to include such
prices. Such prices will then be later adjusted as provided elsewhere in this
Section 6.3.

6.3.3.Pricing Adjustments. The Parties will adjust the prices set forth on
Attachment H as follows:

(i)No later than ninety (90) days prior to the expiration of the initial [****]
year period following the Original Effective Date and any [****] year period
thereafter, DPI will provide IFX with a written proposal for adjusting the
then-current prices as set forth on Attachment H as well as any additional
material supporting such change.

(ii)Within thirty (30) days of receiving such notice, IFX will provide its
response to such proposal, together with any additional material supporting
IFX's response.

(iii)Thereafter, the Parties agree to discuss DPI's proposal and IFX's response
and to negotiate in good faith an adjustment acceptable to both parties. Upon
reaching agreement, such adjustment shall amend Attachment H and shall apply for
a [****] year term to all Products ordered by IFX after the expiration of the
initial [****] year period or the expiration of the then current [****] year
period, as applicable.

(iv)In the event the Parties are unable to reach agreement on any pricing
adjustment pursuant to this Section 6.3.3. after thirty (30) days of
discussions, either Party can request that the matter be submitted for mediation
by an independent mediator selected by the Parties or, if the Parties cannot
agree on the mediator within a period of ten (10) days, the mediator shall be
finally determined by the President of the Chamber of Commerce for the City of
Dresden upon the request of either of the Parties.

(v)In the event that the Parties do not agree with the mediator's
recommendations, the Parties will adjust the then-current prices for Products on
a Product-by-Product basis or technology class. The prices for existing Products
shall be determined by referring to market trends for the pricing of photomasks
occurring during the [****] year period following the Original Effective Date or
within any [****] year period prior to any subsequent adjustment pursuant to
this Section 6.3., and the prices for new Products that have been added to
Attachment H during the prior period shall be determined by referring to market
trends for the pricing of photomasks occurring during the [****] year period
following the Original Effective Date or within any [****] year period prior to
any subsequent adjustment pursuant to this Section 6.3. and market projections
for the subsequent [****] years, all such market trends and market projections
as indicated in publications by VLSI Research and Dataquest. Reference in this
context means that the gap between the market trends and the actual prices for
the Products during the referenced [****] or [****] year period shall be
maintained for the period that is covered by the price adjustment.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.3.4.[****]

6.4.License. IFX will grant to DPI a license to the IFX Intellectual Property
(as defined in the IP Agreement) in order to manufacture, design, function,
operate, process and finish products, services and technologies necessary to
produce the Products, to perform and accomplish this Agreement and to fulfill
IFX's requirements, all in accordance with the IP Agreement attached hereto as
Attachment C.

6.5.Product Purchase Orders.

6.5.1.Submission of Product Purchase Orders. All production and sales of any
Product contemplated by this Agreement shall be initiated by orders from IFX or
its Affiliates or Special Affiliates to purchase the Product (each, a "Product
Purchase Order"). All Product Purchase Orders submitted by IFX and accepted by
DPI as provided below shall be binding on both Parties, unless cancelled as
expressly permitted by this Agreement.

6.5.2. [****].

6.5.3.[****].

6.5.4. [****].

6.5.5.Delivery and Acceptance of Product Purchase Orders. Each Product Purchase
Order shall be delivered by IFX by written or electronic media to DPI at the DPI
Customer Service Center or such other places as may be mutually agreed upon by
the Parties from time to time for specific Products. With regard to a Product
Purchase Order, the following shall apply: [****]

6.5.6.Orders from Special Affiliates. [****]

6.5.7.Forseeability of Delivery. If it is foreseeable that the delivery of a
Product can not be effected within the Lead Time for such a Product multiplied
by the factor [****], then (i) DPI has the obligation to inform IFX accordingly
in writing and will not accept any Product Purchase Order for the specific
Product and (ii) following receipt of such notice, IFX will be entitled to
cancel any such Product Purchase Order (unless IFX decides not to cancel any
such Product Purchase Order). Notwithstanding of the above, DPI has in any event
the obligation to inform IFX in writing if it is foreseeable that the delivery
of a Product cannot be effected on or before the Delivery Date.

6.5.8.[****]

6.6.Fulfillment of Product Purchase Orders. Upon DPI's receipt and acceptance of
a Product Purchase Order, DPI shall commence production of the Product and shall
use commercially reasonable efforts to promptly fulfill such Product Purchase
Orders within the Lead Times for each Product. DPI shall not be liable for any
damages to IFX or to any other Person for DPI's rejection of any Product
Purchase Orders if such rejection complies with the terms and provisions of this
Agreement.

6.7.Form of Product Purchase Orders. IFX shall deliver Product Purchase Orders
in any written or electronic form, provided that such form and transmission
methods are mutually agreed to by the Parties. However, DPI does accept the
respective transmission method and the respective form of Product Purchase Order
IFX is utilizing as of the Effective Date.

6.8.Rejection during IFX Breach. DPI shall have no obligation to fulfill any
accepted Product Purchase Orders or accept any new Product Purchase Orders
during any period of time during which IFX is in material breach of this
Agreement; likewise, IFX shall have no obligation to purchase Products from DPI
during any period of time during which DPI or DPI Germany is in material breach
of this Agreement.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.9.Purchaser's Cancellation. Except for any cancellations expressly permitted
under this Agreement, in the event IFX cancels a Product Purchase Order in whole
or in part, IFX shall be liable to DPI for the applicable percentage indicated
below of those costs and expenses incurred by DPI with respect to the Products
ordered under the cancelled Product Purchase Order.

(a)IFX shall pay DPI an amount equal to [****] percent [****] of the product
price of each Product ordered under Product Purchase Orders cancelled by IFX or
an amount of [****], whichever is less, if DPI receives written notice of the
cancellation after DPI's acceptance but before the mask writing phase of
production has commenced for the Products ordered;

(b)IFX shall pay DPI an amount equal to [****] percent [****] of the product
price of each Product ordered under Product Purchase Orders cancelled by IFX if
DPI receives written notice of the cancellation after commencement of the mask
writing phase of production but before the process of such Products;

(c)IFX shall pay DPI an amount equal to [****] percent [****] of the product
price of each Product ordered under Product Purchase Orders cancelled by IFX if
DPI receives written notice of the cancellation after commencement of the mask
processing phase of production but before the first automated defect inspection
of such Products;

(d)IFX shall pay DPI an amount equal to [****] percent [****] of the product
price of each Product ordered under Product Purchase Orders cancelled by IFX if
DPI receives written notice of the cancellation after first automated defect
inspection of production but before the pelliclization of such Products; and

(e)IFX shall pay DPI an amount equal to [****] percent [****] of the product
price of each Product ordered under Product Purchase Orders cancelled by IFX if
DPI receives written notice of the cancellation any time after final inspection
of such Products. In each case in which IFX is required to pay DPI for cancelled
Product Purchase Orders pursuant to this Section 6.9., if the mask had not been
pelliclized, the pellicle purchase price will be deducted from the mask price
prior to computing the amount due DPI under this Section 6.9.

6.10.Planning Forecast

6.10.1.Planning Forecast. IFX will use best efforts to accurately prepare and
issue a Planning Forecast which is, on a monthly basis, a volume-based twelve
(12) month forecast for all Products. The purpose of this forecast is to assist
DPI in assessing capacity, technology and workload requirements concerning IFX's
demands; such demands shall include the demand of its Special Affiliates as far
as IFX has a contractual obligation to provide Products to Special Affiliates.
Each Planning Forecast shall contain a sufficient list of units, timing and
product type for Products that IFX, in good faith, expects to require. The
Planning Forecast shall also include the designation of the [****].

6.10.2.Updates. The Planning Forecast will be updated [****]. The provisions
above under Section 6.10.1. shall apply also to these updates.

6.11.Currency. All payments made to DPI by IFX and to IFX by DPI under this
Agreement that are related to the sale and purchase of Products shall be made in
European currency (EURO).

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.12.Payment Terms. Unless otherwise agreed to between the Parties, DPI shall
issue and deliver invoices to IFX in accordance with the following:

(a)Payments shall be made to DPI by wire transfer within thirty (30) days after
receipt of invoice to DPI's bank account using the wiring instructions furnished
by DPI from time to time.

(b)IFX shall pay interest on all payments made more than thirty (30) days after
its receipt of such invoices at five percent (5%) above the base rate of the
European Central Bank (calculated on an annual basis). IFX shall reimburse DPI
for all expenses incurred by DPI in collecting any overdue amounts including,
without limitation, reasonable attorneys' fees and expenses.

6.13.Labeling and Packing List. Each delivery of Products to IFX must be clearly
labeled and must include a packing list that contains at least:

(a)The Product Purchase Order number and the part number (if any);

(b)The exact quantity of Products shipped; and

(c)The date of shipment.

6.14.Packaging. DPI will package all Products in accordance with the IFX
qualification procedure, considering the different requirements (e.g., [****])
so as to reasonably protect the Products from loss or damage, in conformance
with standard commercial practice, any applicable government regulation, and
other applicable industry standards. Specification of packaging boxes: [****]

6.15.Sales Taxes and Duties. Prices are exclusive of all taxes or duties after
delivery to the designated destination (other than taxes levied on DPI's income)
that DPI may be required to collect or pay upon shipment of the Products. Any
such taxes or duties must appear as a separate item on DPI's invoice. IFX agrees
to pay or reimburse DPI for the payment of such taxes or duties unless IFX is
exempt from such taxes or duties as evidenced by a written exemption or resale
certificate provided to DPI from IFX. In the event any taxing authority assesses
or collects from DPI any taxes, however designated or levied, for which IFX has
not provided written proof of exemption, IFX shall pay or reimburse DPI for the
amount of such taxes and shall defend, protect, indemnify and hold DPI harmless
from and against any such collection or assessment.

6.16.Consequences of a Non-Conformity with the Agreed Upon Characteristics;
Disclaimers.

6.16.1.Consequences of a Non-Conformity. If a Product does not comply with the
Agreed Upon Characteristics, DPI shall [****].

6.16.2.Exclusion. Except as expressly set forth in Section 6.16.1., DPI hereby
excludes all other claims and rights that IFX and IFX's Special Affiliates might
have under law in case of delivery of a Product which is not conforming to the
Agreed Upon Characteristics including, without limitation, claims for damages,
for delay, and claims for reimbursement of expenses; provided, however, that
Product Liability issues are addressed in Section 7.10.

6.16.3.DISCLAIMER. DPI HEREBY CLARIFIES THAT IT AND ITS AFFILIATES HAVE NOT
GIVEN AND, ONLY AS A PRECAUTION, HEREBY DISCLAIM ALL WARRANTIES, WHETHER
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, REGARDING THE PRODUCTS. WITHOUT
LIMITING THE FOREGOING, DPI SPECIFICALLY DISCLAIMS ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR PURPOSE, AND THOSE ARISING FROM
A COURSE OF DEALING OR USAGE OF TRADE; SECTION 478 OF THE GERMAN CIVIL CODE
REMAINS UNAFFECTED. NO ORAL INFORMATION OR ADVICE GIVEN BY DPI SHALL CREATE A
WARRANTY OR IN ANY WAY INCREASE THE SCOPE OF THE RIGHTS GIVEN IFX OR ANY IFX
SPECIAL AFFILIATE IN THIS SECTION.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.17.Delivery, Title and Risk of Loss

6.17.1.DPI shall deliver Products to IFX DDP (INCOTERMS 2000) to the place
specified by IFX in the respective Product Purchase Orders. However, if DPI
shall deliver Products to Special Affiliates of IFX, the delivery shall be DDU
(INCOTERMS 2000) to the respective specified place. Implementation of such
changes from existing practices must be completed prior to [****].

6.17.2.Prior to [****] IFX and DPI shall mutually agree in writing on a menu
(the "Menu") setting forth the payable lump sums for the deliveries. These lump
sums shall among others depend on [****] and will be limited to the following
expenses to be incurred by DPI in performing its obligations under this
provision: [****]. This Menu will be updated from time to time by mutual
agreement between the parties. Based on this Menu IFX shall pay the respective
lump sum to DPI. The method and manner of invoicing IFX based on the most
current version of the Menu shall be mutually agreed to, in writing, and based
on a principle of limiting the administrative burden for both Parties as much as
possible. In the event that IFX and DPI are unable to agree on the foregoing
Menu and other logistics related issues on or before [****], and do not
otherwise mutually agree in writing to extend such date, such unresolved issues
shall thereafter be decided by the third party consultant mutually selected by
the parties as set forth below. On or before [****] each party will individually
present its position on any unresolved issues in writing to the third party
consultant selected in accordance with the terms below. Thereafter, the
third-party consultant shall review the parties' presentations and by [****]
shall present to each party a proposed Menu developed in accordance with the
terms of this provision and commercially reasonable practices. Within 5 days of
receipt of such proposed Menu, the parties shall have until [****] to consent to
the use of such Menu, which consent shall not be unreasonably withheld.

6.17.3.IFX shall pay DPI an amount not to exceed [****] to set up the logistics
system as described. DPI shall provide appropriate documentation demonstrating
the expenses incurred to set up the logistics system. Such costs will not
include the shared consulting fee as noted in 6.17.4. The said amount to be paid
by IFX shall be due on the date the new logistic system has been implemented.

6.17.4.As soon as reasonably possible after execution of this Agreement, DPI and
IFX shall mutually select and utilize a third party consultant to develop and
assist in the implementation of the required changes in existing business
practices to meet the revised delivery terms and conditions. The costs
associated with the third party consultant shall be shared equally between IFX
and DPI.

6.17.5.[****]

6.17.6.Nothing in this Section 6.17. shall be construed to preclude the
application of the dispute resolution/arbitration provisions contained in
Section 11 below.

6.18.Force Majeure. DPI may suspend or delay its delivery of any Product ordered
hereunder upon the occurrence of any event beyond DPI's reasonable control,
including, but not limited to, wars, terrorist acts, hostilities, revolutions,
riots, civil commotion, national emergency, strikes, lockouts, epidemics, fire,
flood, earthquake, force of nature, explosion, embargo, any other act of God,
any utilities outages resulting from the inability or refusal of the utility
provider to deliver such utility to DPI, which inability or refusal is not
caused or controlled by the actions or inactions of DPI, or any law,
proclamation, regulation, ordinance of any court, government or governmental
agency. Unavailability of supplies (except if an event of Force Majeure as
described before occurs with DPI's supplier(s)), and failure of suppliers, are
within DPI's control. DPI may only rely on the above provision if it promptly
notifies IFX in writing—either by fax or by email- of the occurrence of any of
the above events. IFX shall be entitled to cancel a Product Purchase Order if
the delay lasts for more than [****] weeks and may place a corresponding order
with another supplier.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



6.19.Purchase Obligation of IFX.

6.19.1.IFX shall place Product Purchase Orders, covering its total worldwide
purchase requirements of Products from DPI. Since DPI shall have the right of
first refusal as defined in Section 6.1., any such refusal of DPI shall diminish
IFX's purchase obligation accordingly. The foregoing purchase obligation is
subject to the provisions of Section 6.1. as well as the following:

(a)[****].

(b)[****].

(c)For avoidance of doubt, the provisions of Sections 6.19.1. (a) and (b) are
still subject to the provision of Section 6.1. In case of any conflict,
Section 6.1. shall take precedence over this Section 6.19. with the only
exception that for purposes of this Section 6.19., "total worldwide purchase
requirements" shall mean the total requirement of [****]; to simplify the
calculation of said "total worldwide purchase requirements" the Parties agree
that for purposes of this calculation the costs of [****] IFX purchases from the
AMTC shall be at most [****] of the amount [****].

6.19.2.The PTS noted in the above table shall be measured on a monthly basis,
and based on all unit Product shipments within the specific [****]. For purpose
of example only, if in a given month, DPI shipped 100 [****], and 95 of the
products were delivered to IFX on or before the Delivery Date, the PTS for
purposes of this clause, [****], would be 95%.

The percentages noted for the freeboard use by IFX for each [****] are limited
to only that [****], and shall not be cumulative between classes. Such
percentages shall be calculated on a revenue basis. For purpose of example only,
if IFX has a demand of € 1,000,000 of [****] in a given month, and presuming
[****].

[****]

6.20.Release of IFX from Purchase Obligations and Related Obligations.

6.20.1.Beginning on July 1, 2003 and within five (5) calendar days after the
expiration of each calendar quarter thereafter, the parties will calculate the
PTS concerning non-critical layers for each of the prior [****] calendar
quarters in order to determine the overall average PTS for such [****]quarters,
rounded to two (2) decimal points (the "Average PTS for non-critical-layers").
If this Average PTS for non-critical layers is less than [****], DPI shall be
considered in material breach of this Agreement, in which case IFX may choose to
terminate the Agreement pursuant to the provisions of Section 8.2.(d).

6.20.2.In the event any of the events described in this Section 6.20.2. occur,
IFX shall be released from its purchase obligations under this Agreement,
including obligations following from Section 6.1., and shall further be free to
buy Products from other sources, as outlined by Section 6.20.3. below:

(a)If agreement between IFX and DPI on any differences between the DPI
technology roadmap and the photomask relevant part of the IFX technology roadmap
or requirements derived from an IFX Mask Specification Handbook (except for
technologies that are covered by the AMTC technology roadmap or that are beyond
the scope of the AMTC technology roadmap) can not be reached within [****] days
from DPI's receipt of the photomask relevant part of the IFX technology roadmap
or the IFX Mask Specification Handbook and a corresponding written notice to DPI
from IFX; or

(b)If DPI fails to meet investment obligations under Section 3 above as can be
reasonably expected under the IFX technology roadmap or an IFX Mask
Specification Handbook by IFX, and such failure causes DPI to materially breach
its obligations under Section 6 of this Agreement; or

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



(c)If DPI refuses to accept a Product Purchase Order which conforms to the
requirements of this Agreement and [****];

(d)If DPI refuses to accept a Product Purchase Order which conforms to the
requirements of this Agreement and [****]; or

(e)If DPI refuses to accept or IFX cancels a Product Purchase Order according to
Section 6.5.7.



6.20.3.In the cases referred to under Section 6.20.2. above, the release of the
purchase obligations and the right to buy Products from other sources apply as
follows:

(a)Upon the occurrence of the events described in Section 6.20.2. (a) and (b):
for the respective affected Product Family or, should [****] or more Product
Families be affected, for all Products;

(b)Upon the occurrence of the events described in Section 6.20.2. (c): for all
Products; however, regarding this Section 6.20.3. (b) the Parties agree to the
following: [****]

(c)Upon the occurrence of the events described in Section 6.20.2. (d) and (e):
for the Products that are subject to the respective Product Purchase Order.

6.21.[****].

6.22.[****].


7.     INDEMNIFICATION AND LIMITATION ON LIABILITY

7.1.Indemnification by DPI. Subject to the other provisions of this Section 7,
IFX and its Affiliates and their respective officers, directors, employees,
agents, successors and assigns shall be indemnified and held harmless by DPI for
any and all liabilities, losses, damages, claims, costs and expenses, interest,
awards, judgments and penalties (including, without limitation, reasonable
attorneys' and consultants' fees and expenses), actually suffered or incurred by
them (including, without limitation, any action brought or otherwise initiated
by any of them) (each a "Loss"), arising out of or resulting from (a) the actual
or alleged infringement or misappropriation of any third party's Intellectual
Property Rights by any Product offered by DPI or any Affiliate in accordance
with Section 6 or (b) the breach of any representation, warranty, covenant or
agreement made by DPI or DPI Germany contained in any Section of this Agreement
other than Section 6; provided, however, that IFX's and its Affiliates' sole
remedy for any indemnification obligation of DPI or DPI Germany pursuant to
clause (a) above shall be as provided in Sections 7.2. and 7.3.

7.2.Remedies for DPI Infringing Products. If the use of any Product ordered
hereunder and accepted and paid for by IFX or any Affiliate is enjoined (the
"Infringing Product"), DPI or DPI Germany will, at its sole expense and option:

(a)Procure for IFX or any Affiliate the right to continue using the Infringing
Product;

(b)Replace the Infringing Product with a non-infringing product of substantially
equivalent function and performance;

(c)Modify the Infringing Product to be non-infringing, without unreasonably
detracting from its function or performance; or

(d)If, options (a), (b) or (c) are not available under reasonable commercial
conditions, accept return of the Infringing Product and issue a credit against
future purchases from DPI or any DPI Affiliate equal to the purchase price of
the Infringing Product(s).

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



In addition to any other rights or remedies available to DPI or DPI Germany
hereunder or at law, in the event DPI or DPI Germany, after consultation with
IFX, reasonably determines that any Product offered hereunder (or any portion
thereof) is or may be subject to an infringement or misappropriation claim, DPI
and its Affiliates shall have the right to cease production of such Products, to
cancel any accepted Product Purchase Orders for such Products and to reject any
new Product Purchase Orders for such Products, and DPI and its Affiliates shall
not be liable for any damages to IFX or any IFX Affiliate or to any other person
or entity for any such action or actions.

7.3.Limitations on Remedies for DPI Infringing Products. Each of DPI and DPI
Germany will be relieved of its indemnification obligations under this Section 7
to the extent that any Losses arise directly or—with respect to matters provided
in clause (a), (c), or (d) below—indirectly from: (a) DPI's or any DPI
Affiliate's compliance with any IFX or IFX Affiliate written specification or
design for a Product, excluding any manufacturing processes or techniques used
by DPI to implement such specifications and designs that were not supplied,
specified or required by IFX; (b) DPI or any DPI Affiliate's use of the Assets,
consigned Equipment or any Current Assets sold by IFX to DPI or DPI Germany,
provided DPI uses such Assets, consigned Equipment or Current Assets for the
manufacture of Products in the same manner as IFX used them; (c) any portion of
the IFX Intellectual Property licensed by IFX under the IP Agreement, except to
the extent that IFX has notified DPI and DPI Germany of an actual or potential
infringement of third party Intellectual Property Rights and DPI or any DPI
Affiliate used the IFX Intellectual Property after receipt of such notice,
provided, however, that the IFX Intellectual Property is used by DPI or DPI
Affiliates within the scope of and in compliance with the provisions of the IP
Agreement; (d) modifications made to a Product by IFX or any of its Affiliates
or on behalf of IFX or any of its Affiliates; or (e) the combination of a
Product with any material or equipment not supplied by DPI or any DPI Affiliate,
except the Product is intended for use in an item of equipment that is defined
or otherwise described in a Photomask Specification.

7.4.Indemnification by IFX. Subject to the other provisions of this Agreement,
DPI and its Affiliates and their respective officers, directors, employees,
agents, successors and assigns shall be indemnified and held harmless by IFX for
any and all Losses arising out of or resulting from (a) DPI's or any of its
Affiliate's compliance with any IFX Photomask Specification, except to the
extent that IFX has notified DPI and DPI Germany of a potential infringement of
third party rights and DPI or any DPI Affiliate used the Photomask Specification
after receipt of such notice, (b) the breach of any representation, warranty,
covenant or agreement made by IFX contained in this Agreement and (c) IFX's
combination of any Product with any material or equipment not provided by DPI
following IFX's receipt of notice from DPI indicating there is either the
reasonable possibility that such combination infringes upon a third party's
Intellectual Property Rights or that such combination does infringe upon a third
party's Intellectual Property Rights; provided, however, that DPI's and its
Affiliates' sole remedy for any indemnification obligation of IFX pursuant to
clause (a) above shall be as provided in Sections 7.5. and 7.6.

7.5.Remedies For IFX Infringing Specifications. If DPI or any Affiliate's use of
any IFX Photomask Specification or design are enjoined (the "Infringing
Specification"), IFX will, at its sole expense and option:

(a)Procure for DPI or such Affiliate the right to continue using the Infringing
Specification; or

(b)Replace the Infringing Specification with a non-infringing Photomask
Specification or design, as applicable, each having equivalent functionality and
performance characteristics that does not increase DPI or its Affiliate's cost
of manufacture; or

--------------------------------------------------------------------------------



(c)Withdraw the Infringing Specification and replace any Product Purchase Orders
for Products based on the Infringing Specification by Product Purchase Orders
for other Products.



7.6.Limitations on Remedies for IFX Infringing Specifications. IFX will be
relieved of its indemnification obligations under this Section 7 to the extent
that the claim arises directly or indirectly from a manufacturing process,
design or specification or specification change made, owned, and/or requested by
DPI or any of its Affiliates.

7.7.Procedures. The Party claiming indemnification under this Section 7 shall
provide written notice to the other Party of any claim, demand, suit or action
for which it in good faith believes it should be indemnified pursuant to this
Section 7 within thirty (30) days after such claim, demand, suit or action, is
asserted in writing or by legal action against the Party claiming
indemnification. The Party claiming indemnification's failure to so notify the
indemnifying Party shall not relieve the indemnifying Party from any obligation
which the indemnifying Party would otherwise have pursuant to this Section 7,
except to the extent that the indemnifying Party has been materially prejudiced
by such failure to so notify. The Party claiming indemnification shall furnish
to the indemnifying Party, on request, non-privileged information reasonably
available to the indemnified Party for such defense. The indemnifying Party
shall have sole control of the defense and settlement of such claim, demand or
cause of action, except that the indemnifying Party shall not enter into any
agreement, agreed order, consent judgment, or the like which is binding on the
indemnified Party without the indemnified Party's consent. The indemnifying
Party can settle the claim, demand or cause of action without the consent of the
indemnified Party so long as a full and unconditional release is provided to the
indemnified Party and no agreed order, consent judgment or the like is entered
to the prejudice of the indemnified Party. Notwithstanding the foregoing, the
indemnified Party shall have the right to employ separate counsel and
participate in the defense and investigation of such claim, demand, suit or
action at its sole cost and expense.

7.8.LIMITATION ON LIABILITY; SOLE REMEDIES; NO IMPLIED WARRANTIES. TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW, THE REMEDIES AND WARRANTIES EXPRESSED
IN THIS AGREEMENT ARE THE SOLE AND EXCLUSIVE REMEDIES AND WARRANTIES FOR
DEFAULTS AND BREACHES OF THIS AGREEMENT AND ARE IN LIEU OF ALL OTHER REMEDIES,
EXPRESSED OR IMPLIED, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OR REMEDY AS
TO CONDITIONS, DESCRIPTION, MERCHANTABILITY, FITNESS FOR PARTICULAR PURPOSE OR
AS TO ANY OTHER MATTER. IT IS UNDERSTOOD BY AND EXPRESSLY AGREED BETWEEN THE
PARTIES THAT ANY SUCH REMEDIES, COVENANTS AND WARRANTIES CAN IN NO EVENT BE
REGARDED AS DEPENDENT GUARANTEES ("UNSELBSTÄNDIGE GARANTIE") IN THE MEANING OF
SECTION 443 AND 444 OF THE GERMAN CIVIL CODE. EXCEPT AS EXPRESSLY PROVIDED FOR
IN THIS AGREEMENT, TO THE MAXIMUM EXTENT ALLOWED UNDER APPLICABLE LAW, NONE OF
IFX, DPI OR ANY OF THEIR AFFILIATES SHALL BE RESPONSIBLE FOR OR LIABLE WITH
RESPECT TO ANY SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE,
STRICT LIABILITY OR OTHER THEORY: (A) FOR THE COST OF PROCUREMENT OF SUBSTITUTE
GOODS, SERVICES OR TECHNOLOGY; (B) FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE OR
PROFITS, EVEN IF IFX, DPI OR ANY OF THEIR AFFILIATES ARE MADE AWARE OF THE
POSSIBILITY OF SUCH DAMAGES; OR (C) FOR ANY AMOUNTS IN EXCESS OF THE AGGREGATE
OF AMOUNTS ACTUALLY PAID TO (i) DPI OR ANY AFFILIATE FOR THE SALE OF PRODUCTS TO
IFX OR ANY AFFILIATE OR SPECIAL AFFILIATE OR TO (ii) IFX FOR THE PURCHASE PRICE
DESCRIBED IN SECTION 5, FOR ALL EVENTS, ACTS OR OMISSIONS OF EVERY KIND AND

--------------------------------------------------------------------------------



NATURE; PROVIDED, THAT THE FOREGOING LIMITATIONS OF LIABILITY SHALL NOT APPLY IN
CASES OF FRAUDULENT OR INTENTIONAL OR GROSSLY NEGLIGENT BEHAVIOR OF A PARTY OR
BREACH OF SECTION 9 (CONFIDENTIALITY). THE PROVISIONS OF THIS SECTION 7.8 SHALL
SURVIVE ANY TERMINATION OF THIS AGREEMENT.

7.9.Death or Injury of a Person. Any liability for death or injury to a Person
under the Product Liability Law ("Produkthaftungsgesetz") or other mandatory law
will be covered solely and exclusively by the provisions of that mandatory law.

7.10.Product Liability Claims. Should a Product Liability Claim be asserted
against IFX and should such Product Liability Claim be attributed to a Product,
then DPI shall, upon IFX's request, (a) either repair or replace the Product
free of charge and (b) reimburse the amounts actually paid by IFX for such
Product.


8.     TERM

8.1.General. The provisions of this Agreement will commence on the Effective
Date and (unless earlier terminated pursuant to Section 9.2.) continue until
June 30, 2012; provided, however, that this Agreement will automatically extend
for another one (1) year period unless either IFX, on the one hand, or DPI and
DPI Germany, on the other hand, gives to the other, prior to such original
termination date, six (6) months' prior written notice of termination. If
[****], then IFX shall grant DPI an [****] extension to this Supply Agreement.
Such extension shall be unique, i.e. such extension can only be granted once.

8.2.Default by DPI or DPI Germany. At any time during the term of this
Agreement, IFX may immediately terminate this Agreement for any of the following
(each a "Default"):

(a)if DPI or DPI Germany becomes insolvent, voluntarily files a petition under
bankruptcy or insolvency law, has voluntarily filed against it a petition under
bankruptcy or insolvency law, unless such petition is dismissed within sixty
(60) days, or has an order entered against it either appointing a receiver or
trustee for, or issuing a levy attachment against, a substantial portion of its
assets and this order is not vacated, set aside or stayed within sixty (60) days
from date of entry;

(b)other than with respect to matters addressed in Section 8.2. (d), if DPI or
DPI Germany commits a material breach of this Agreement and fails to remedy the
breach within forty-five (45) days after receipt from IFX of a written notice
requiring it to do so;

(c)if DPI or DPI Germany becomes an Affiliate of a direct competitor of IFX's
principle business;

(d)Average PTS for any four (4) consecutive calendar quarters shall be less than
[****], and DPI fails to increase Average PTS to at least [****];

(e)[****];

(f)[****].

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



8.3.Default by IFX. At any time during the term of this Agreement, DPI and DPI
Germany may immediately terminate this Agreement for any of the following (each
a "Default"):

(a)if IFX becomes insolvent, voluntarily files a petition under bankruptcy or
insolvency law, has voluntarily filed against it a petition under bankruptcy or
insolvency law (unless such petition is dismissed within sixty (60) days) or has
an order entered against it either appointing a receiver or trustee for, or
issuing a levy attachment against, a substantial portion of its assets and this
order is not vacated, set aside or stayed within sixty (60) days from date of
entry; or

(b)if IFX commits a material breach of this Agreement and fails to remedy the
breach within forty-five (45) days after receipt from DPI or DPI Germany of a
written notice requiring it to do so; or

(c)if IFX becomes an Affiliate of a direct competitor of DPI's or DPI Germany's
principal business; or

(d)if IFX (1) [****].

8.4.Reduction in IFX Product Requirements. In the event that IFX's and its
Affiliates' collective demand for Products in any given calendar year are at
least [****] percent [****] less than the average of such collective demands in
the two (2) immediately preceding calendar years, in any case directly or
indirectly resulting from any merger, reorganization, sale of assets or other
business combination or divesting transaction, then the Parties shall negotiate
in good faith a prospective reduction in the scope of DPI's and DPI Germany's
obligations under this Agreement (including, without limitation, payment and
supply obligations) that is proportional to the reduction in IFX's and its
Affiliate's requirements for photomasks.

8.5.Survival. Except as otherwise expressly provided herein, the representations
and warranties contained in this Agreement shall survive the execution and
delivery hereof until one (1) year following the expiration or earlier
termination of this Agreement, and each covenant and other agreement contained
in this Agreement shall survive for the period for performance as provided
herein.

9.     CONFIDENTIALITY

9.1.Definition of Confidential Information. Except as contained in this
Agreement, IFX, on the one hand, and DPI and DPI Germany, on the other hand,
agree that all information which it receives from the other and which is marked
as "Confidential Information" by will be deemed to be confidential and will be
maintained by the receiving party in confidence; provided, however, that the
receiving party may disclose such information to its officers, and those of its
employees and others under its control for the purposes of this Agreement, all
of whom will be advised of this Agreement and such receiving party's obligations
hereunder.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



9.2.Obligations of the Parties. The receiving party additionally agrees to take
all reasonable precautions to safeguard the confidential nature of the foregoing
information, provided, however, that the receiving party's normal procedures for
protecting its own confidential information shall be deemed reasonable
precautions; and provided further, that if such precautions are taken, the
receiving party will not be liable for any disclosure which is inadvertent or
unauthorized or is required by any judicial order or decree or by any
governmental law or regulation. Neither IFX, on the one hand, or DPI and DPI
Germany, on the other hand, shall be liable for disclosure and/or any use of
such information insofar as such information:

(a)is in, or becomes part of, the public domain other than through a breach of
this Agreement or other obligation of confidentiality by the receiving party;

(b)is already known to the receiving party at or before the time it receives the
same from the disclosing party or is disclosed to the receiving party by a third
party as a matter of right;

(c)is independently developed by the receiving party without the benefit of such
information received from the disclosing party; or

(d)is disclosed and/or used by the receiving party with the prior written
consent of the disclosing party. The Parties' obligations under this Section 9
shall survive until five (5) years after termination of this Agreement

10.   RELATIONSHIP MANAGEMENT

10.1.Monthly Management Meeting. In order to optimize DPI's performance and the
entire business relationship between DPI and IFX, representatives of DPI and IFX
shall meet on a monthly basis at a mutually agreed location ("Monthly Management
Meeting"). The Monthly Management Meeting agenda shall contain the following
elements, with varying emphasis as a function of business need:

(a)General update.

(b)Performance Sheet (including targets) for the last [****] averages of PTS,
Cycle Time, Quality; stop lights shall be assigned to the respective item
according to the following deviations:

[****]green

[****]yellow

[****]red

(c)In the event of a red light (being assigned to a special item), the following
details shall be provided

[****]

(d)In the event of a yellow or green light (being assigned to a special item), a
trend chart (1 per subject) shall be provided.

(e)[****].

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



10.2.Quarterly User Meeting. Notwithstanding of the provision of Section 10.1.,
representatives of DPI and IFX shall additionally meet at a mutually agreed
location to discuss further, business related topics ("Quarterly User Meeting").
The Quarterly User Meeting agenda shall contain the following elements, with
varying emphasis as a function of business need:

(a)General update

(b)[****]

(c)[****]

(d)Capabilities of DPI sites

(e)Critical C.A.R.'s ("Corrective Action Request")

(f)Possible changes in IFX order pattern [****]

(g)Any additions, changes or issues related to Product designations by [****]

At the first Quarterly User Meeting, the parties will address: [****].

10.3Senior Management Meeting. Senior Managers of DPI and IFX shall meet at a
mutually agreed location upon request of DPI and/or IFX.

11.   APPLICABLE LAW, DISPUTE RESOLUTION /ARBITRATION

11.1.Disputes. If any claim, difference or dispute (each, a "Dispute") arises
out of or in connection with this Agreement, the Parties shall attempt to settle
such matter amicably.

11.2.Binding Arbitration. If any party to the Dispute determines that a
reasonable attempt at settlement has failed, the Dispute shall be resolved by
binding arbitration under the Rules of Arbitration ("Schiedsgerichtsordnung") of
the German Arbitration Board ("Deutsche Institution für Schiedsgerichtswesen
e.V."), as amended from time to time, by three arbitrators appointed in
accordance with said Rules of Arbitration. The seat of arbitration shall be
Munich, Germany. The German Code of Civil Procedure (ZPO) shall apply where the
Rules of Arbitration are silent.

11.3.Language. The language to be used in the arbitration proceeding shall be
English and all documents written in a language other than English shall be
translated to the English language for the arbitration proceedings upon request
of either Party and at the cost of the requesting Party.

11.4.Arbitral Awards. The arbitration award shall be substantiated in writing.
The arbitration tribunal shall decide on the matter of costs of the arbitration
and on the allocation of expenditure among the respective Parties to the
arbitration proceedings.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



12.   GOVERNMENT APPROVALS AND COMPLIANCE

        The Parties will comply with all federal, state, local and foreign laws,
rules and regulations applicable to the performance of this Agreement and the
Products, including, but not limited to, all exports and customs laws related to
Products and technical data.

13.   REPRESENTATIONS AND WARRANTIES

13.1.INDEPENDENT GUARANTEES. IT IS UNDERSTOOD BY AND EXPRESSLY AGREED BETWEEN
THE PARTIES THAT ANY AND ALL REMEDIES, COVENANTS AND WARRANTIES SET FORTH IN
THIS SECTION 13 ARE GIVEN AS INDEPENDENT GUARANTEES ("SELBSTÄNDIGE GARANTIE")
AND CAN IN NO EVENT BE REGARDED AS DEPENDENT GUARANTEES ("UNSELBSTÄNDIGE
GARANTIE") IN THE MEANING OF SECTION 443 AND 444 OF THE GERMAN CIVIL CODE.

13.2.IFX Representation and Warranties. IFX represents and warrants to, and
covenants and agrees with, DPI and DPI Germany as follows:

13.2.1.Organization, Authority and Qualification. IFX is a corporation duly
organized, validly existing and in good standing under the laws of the Federal
Republic of Germany and has all necessary corporate power and authority to enter
into this Agreement and the Ancillary Agreements, to carry out its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. IFX is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary.
The execution and delivery of this Agreement and the Ancillary Agreements by
IFX, the performance by IFX of its obligations hereunder and thereunder and the
consummation by IFX of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of IFX. This
Agreement has been, and upon their execution the Ancillary Agreements will be,
duly executed and delivered by IFX, and (assuming due authorization, execution
and delivery by DPI) this Agreement constitutes, and upon their execution the
Ancillary Agreements will constitute, legal, valid and binding obligations of
IFX, enforceable against IFX in accordance with their respective terms.

13.2.2.No Conflict. The execution, delivery and performance of this Agreement
and the Ancillary Agreements by IFX do not and will not (a) violate, conflict
with or result in the breach of any provision of the charter or by-laws (or
similar organizational documents) of IFX; (b) conflict with or violate any law
or Governmental Order applicable to IFX or any of its assets, properties or
businesses, including, without limitation, the Assets; or (c) conflict with,
result in any breach of, constitute a default (or event which with the giving of
notice or lapse of time, or both, would become a default) under, require any
consent under, or give to others any rights of termination, amendment,
acceleration, suspension, revocation or cancellation of, or result in the
creation of any lien or encumbrance on any of the assets or properties of IFX
pursuant to, any note, bond, mortgage or indenture, contract, agreement, lease,
sublease, license, permit, franchise or other instrument or arrangement to which
IFX is or will be a party or by which any of such assets or properties is or
will be bound or affected.

13.2.3.Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by IFX do not and
will not require any consent, approval, authorization or other order of, action
by, filing with or notification to any Governmental Authority, other than
approval of the German Federal Cartel Office, which was received for the
Original Agreement.

13.2.4.Litigation. There are no (and will not be as of the respective Transfer
Date of any Asset any) claims, actions, suits, arbitrations, inquiries,
proceedings or investigations by or before any Governmental Authority (or, to
the knowledge of IFX, threatened to be brought by or before any Governmental
Authority) that would prevent or impair the transactions contemplated by

--------------------------------------------------------------------------------



this Agreement or create any Encumbrance on any Asset. None of the Assets is
(and none will be as of their respective Transfer Date) subject to any
Governmental Order nor, to the knowledge of IFX, are there any such Governmental
Orders threatened to be imposed by any Governmental Authority.

13.2.5.Assigned Contracts. There are no effective manufacturer warranties with
respect to the Equipment, except as listed in Attachment B1. IFX has delivered
to DPI and DPI Germany correct and complete copies of all Assigned Contracts
(i.e., the warranty provisions of the respective contracts) to the extent copies
exist in IFX's possession, including any and all amendments thereto. IFX is not
in breach of any of its obligations under the Assigned Contracts.

13.2.6.No Conflicting Rights. There is no contract, agreement or other
arrangement granting any person any right to purchase any of the Assets or to be
assigned any of the Assigned Contracts.

13.2.7.Title to Assets.

(a)IFX has (and will have as to each Asset as of its respective Transfer Date)
good and marketable title (except for customary retention of title in IFX until
full payment of purchase price) to all the Assets free and clear of all
Encumbrances.

(b)EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, THE ASSETS ARE SOLD ON AN "AS
IS" BASIS AND IFX HEREBY DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, REGARDING THE ASSETS. WITHOUT LIMITING THE FOREGOING,
IFX SPECIFICALLY DISCLAIMS ANY WARRANTY REGARDING THE OPERATION CONDITION AND
ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE OR
PURPOSE. NO ORAL INFORMATION OR ADVICE GIVEN BY IFX SHALL CREATE A WARRANTY OR
IN ANY WAY INCREASE THE SCOPE OF THE WARRANTIES CONTAINED IN THIS SECTION.

13.2.8.Forecast. The forecast for IFX's and its Affiliates' purchases of
photomasks from DPI set forth in section 03a "Mask Demand IFX—All Masks" of the
Transfer Booklet was prepared before the Original Effective Date, consistent
with past practice, on assumption of future events which IFX believes to be
reasonable.

13.3.DPI Germany Representations and Warranties. DPI Germany represents and
warrants to, and covenants and agrees with, IFX as follows:

13.3.1.Organization, Authority and Qualification. DPI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary corporate power and authority to enter into this
Agreement and the Ancillary Agreements, to carry out its obligations hereunder
and thereunder, and to consummate the transactions contemplated hereby and
thereby. DPI is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business makes such licensing or qualification necessary.
DPI Germany is a limited liability company duly organized under the laws of
Germany and has all necessary limited liability company power and authority to
enter into this Agreement and the Ancillary Agreements, to carry out its
obligations hereunder and thereunder, and to consummate the transactions
contemplated hereby and thereby. The execution and delivery of this Agreement
and the Ancillary Agreements by DPI and DPI Germany, the performance by DPI and
DPI Germany of its respective obligations hereunder and thereunder and the
consummation by DPI and DPI Germany of the transactions contemplated hereby and
thereby (in each case, to the extent they are parties hereto and thereto), have
been duly authorized by all requisite corporate or limited liability company (as
applicable) action on the part of DPI and DPI Germany. This Agreement has been,
and upon their execution the Ancillary Agreements will be, duly executed and
delivered by DPI and DPI Germany (in each case, to the extent they

--------------------------------------------------------------------------------



are parties hereto and thereto), and (assuming due authorization, execution and
delivery by IFX) this Agreement constitutes, and upon their execution the
Ancillary Agreements will constitute, legal, valid and binding obligations of
DPI and DPI Germany, enforceable against DPI and DPI Germany (in each case, to
the extent they are parties hereto and thereto) in accordance with their
respective terms.

13.3.2.No Conflict. The execution, delivery and performance of this Agreement
and the Ancillary Agreements by DPI and DPI Germany (in each case, to the extent
they are parties hereto and thereto) do not and will not (a) violate, conflict
with or result in the breach of any provision of its respective charter or
by-laws (or similar organizational documents); (b) conflict with or violate any
law or Governmental Order applicable to them or any of their respective assets,
properties or businesses; or (c) conflict with, result in any breach of,
constitute a default (or event which with the giving of notice or lapse of time,
or both, would become a default) under, require any consent under, or give to
others any rights of termination, amendment, acceleration, suspension,
revocation or cancellation of, or result in the creation of any lien or
encumbrance on any of their respective assets or properties pursuant to, any
note, bond, mortgage or indenture, contract, agreement, lease, sublease,
license, permit, franchise or other instrument or arrangement to which they are
or will be a party or by which any of such assets or properties is or will be
bound or affected.

13.3.3.Governmental Consents and Approvals. The execution, delivery and
performance of this Agreement and the Ancillary Agreements by DPI and DPI
Germany (in each case, to the extent they are parties hereto and thereto) do not
and will not require any consent, approval, authorization or other order of,
action by, filing with or notification to any Governmental Authority, other than
approval of the German Federal Cartel Office, which was received for the
Original Agreement.

13.4.Survival of Section 13 Warranties. All remedies, covenants and warranties
set forth in this Section 13 will become statute-barred eighteen (18) months
after the Effective Date; provided, however, that remedies, covenants and
warranties related to Assets shall become statute-barred eighteen (18) months
after the respective Transfer Date. Suspension of the statute of limitations
requests the institution of arbitration proceedings according to Section 11.

--------------------------------------------------------------------------------





14.   RESTRICTIONS ON IFX BUSINESS ACTIVITIES

14.1.Restricted Period. In consideration of the ten (10) year supply obligations
of DPI and DPI Germany set forth in Section 6, the Parties agree that during the
[****] years (the "Restricted Period") beginning on the Original Effective Date
and ending on the [****] anniversary of the Original Effective Date, IFX shall
not (and shall cause each of its Affiliates to not) engage, directly or
indirectly, in any business anywhere in the world that develops, manufactures,
produces, supplies, sells, distributes or markets photomasks or otherwise
engages in the photomask business or, without the prior written consent of DPI
Germany and DPI, directly or indirectly, own an interest in, manage, operate,
join, control, lend money or render financial or other assistance to or
participate in or be connected with, as a partner, stockholder, consultant or
otherwise, any person that develops, manufactures, produces, supplies, sells,
distributes or markets photomasks or otherwise engages in the photomask
business; provided, however, that, for purposes of this Section 14.1.,
(a) activities required under the Joint Venture Agreement, the EUV LLC Agreement
or other R&D activities, which are not covered by the AMTC (e.g., IPL
development work) and any related Concurrent Agreement (as defined in the Joint
Venture Agreement) shall not be deemed to be in violation of this Section 14.1.,
provided that IFX shall invite DPI to participate in such R&D activities unless
any other partner to such R&D activities objects, (b) ownership of securities
having no more than [****] percent [****] of the outstanding voting power of any
producer of (or any person that owns any portion of, controls or operates any
producer of) photomasks not primarily for its own internal consumption or the
internal consumption of its affiliates and subsidiaries (such producer or other
person being a "Merchant Mask Maker") which are listed on any national
securities exchange or traded actively in any national over-the-counter market
shall not be deemed to be in violation of this Section 14.1. so long as the
person owning such securities has no other connection or relationship with such
Merchant Mask Maker, and (c) ownership of securities having no more than [****]
percent [****] of the outstanding voting power of any producer of (or any person
that owns, controls or operates any producer of) photomasks solely or primarily
for its own internal consumption or the internal consumption of its affiliates
and subsidiaries (such producer or other person being a "Captive Mask Maker")
shall not be deemed to be in violation of this Section 14.1.; and provided,
further, that IFX's ownership or control of any Merchant Mask Maker or Captive
Mask Maker after the Effective Date of this Agreement as permitted by the
foregoing proviso is conditioned on (x) IFX having first complied with its
obligations under Section 14.5. and (y) IFX and its Affiliates abstaining from
purchasing any photomasks or related services from each such Captive Mask Maker.

14.2.Extensions. The Restricted Period shall be extended by the length of any
period during which IFX or any of its Affiliates is in breach of the terms of
this Section 14.

14.3.Rescission. To the extent that Section 14.1. is deemed enforceable by any
court of competent jurisdiction pursuant to Section 14.6. below, if IFX or any
of its Affiliates breach any of the covenants set forth in Sections 14.1., DPI
Germany and DPI may rescind this Agreement in accordance with Section 346 of the
German Civil Code (as such Section exists as of the Effective Date).

14.4.Injunctive Relief. IFX agrees that, provided Section 14.1. is deemed
enforceable by any court of competent jurisdiction pursuant to Section 14.6.
below, DPI Germany and DPI would be immediately damaged in the event
Section 14.1. was not performed in accordance with the terms hereof and that DPI
Germany and DPI shall be entitled to apply for injunctions to enjoin IFX and/or
its Affiliates from taking any further action(s) that would constitute a breach
of the covenants set forth in either Section 14.1. or Section 14.2., in addition
to any other remedy available under applicable law.

** Confidential treatment has been requested for the portions of this agreement
marked by asterisks. Omitted materials for which confidential treatment has been
requested has been filed with the Securities and Exchange Commission. **

--------------------------------------------------------------------------------



14.5.Restricted Business. In the event of any acquisition by IFX or its
Affiliates after the Effective Date of this Agreement of any ownership or
control of any business, entity or enterprise, or part thereof, that develops,
manufactures, produces, supplies, sells, distributes or markets photomasks, or
otherwise engages in the photomask business (any such activity being a
"Restricted Business"), then IFX shall (a) notify DPI of the acquisition of any
ownership or control of such Restricted Business not event later than seven
(7) days after the date of completion thereof, (b) offer its interest in the
Restricted Business for sale to DPI prior to any discussion with any third
party, and (c) refrain from discussing any sale or other disposition of its
interest in the Restricted Business with any third party prior to concluding
good faith discussions with DPI as to the possibility of selling its interest in
the Restricted Business to DPI. In the event that, through good faith
discussions, DPI and IFX (or its Affiliates) are unable to negotiate a
definitive agreement to sell or otherwise transfer IFX's interest in the
Restricted Business to DPI within thirty (30) days of IFX's (or its Affiliate's)
acquisition of its interest in the Restricted Business, then IFX or its
Affiliates shall terminate, or sell or otherwise transfer its interest in the
Restricted Business to a third party not Affiliated with IFX or any IFX Special
Affiliate, within forty-five (45) days after termination of the thirty (30)-day
discussion period between DPI and IFX referenced in this sentence. During such
thirty (30)- and forty-five (45)-day periods, IFX and its Affiliates shall cause
such Restricted Business to not be operated in a manner that would violate
Section 6.1. or this Section 14.

14.6.Enforceability. The Parties agree that the provisions of this Section 14
and Sections 6.1. are to be enforced to the fullest extent permitted by
applicable law. Accordingly, in the event that a court of competent jurisdiction
determines (or any Party or third party makes a bona fide claim) that any
provision of this Section 14 or Section 6.1. is invalid under the European Union
Law including Commission Regulations and Notices ("EU Law"), the German Law
against Restraints of Competition ("GWB") or any other applicable law, then the
Parties will use their best effort to arrive at a modification of the invalid
provision that conforms to the EU Law, the GWB and other applicable law. If a
court of competent jurisdiction determines that the scope, duration and/or
operation of any provision of Section 14. or 6.1. is too broad to be enforced as
written, the Parties intend that the court should reform such provision to such
narrower or reduced scope, duration and/or operation as it determines to be
enforceable; provided, that such reformation shall apply only with respect to
the operation of such provision in the particular jurisdiction in which such
determination is made. Notwithstanding the foregoing, if any provision of
Section 14 or 6.1. is held to be illegal, invalid or unenforceable under present
or future law, and not subject to reformation, then (a) such provision shall be
fully severable and the parties shall use their best effort to arrive at a
modification as provided above, (b) this Agreement shall be construed and
enforced as if such provision was never a part of this Agreement, and (c) the
remaining provisions of this Agreement shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance.

15.   OTHER AGREEMENTS

15.1.Assignment of Contracts. IFX hereby assigns to DPI all of IFX's rights and
obligations under the Assigned Contracts. In the event an Assigned Contract
cannot be assigned or transitioned without third-party consent, IFX will use
commercially reasonable efforts to reach consent from such party; if it is not
possible to reach consent, IFX shall treat DPI internally as if such consent has
been obtained.

15.2.Equipment Inspections; Consequences for Non-Conforming Equipment. During
the sixty (60) days prior to each Transfer Date for Equipment (and in any event
prior to deinstallation), DPI and its Affiliates may perform an evaluation of
and examination on the Equipment (which may include an inspection by the
Equipment manufacturer or authorized manufacturer representative) at IFX
facilities, upon reasonable notice and at such a time so

--------------------------------------------------------------------------------



as not to disrupt the operations of IFX's facilities. If any Equipment does not
meet or exceed all of the manufacturer's minimum specifications and performance
measures for such Equipment to qualify to manufacture Products according to the
Photomask Specifications, as determined by the manufacturer or authorized
manufacturer representative, IFX shall use commercially reasonably efforts to
repair the Equipment to conform to such minimum specifications and performance
measures; provided, that if such repair is not achieved by IFX on or before the
applicable Transfer Date for such Equipment, then DPI may (at its sole
discretion) elect to either (a) forego the purchase of such non-conforming
Equipment (in which case its financial obligations under this Agreement shall be
reduced by the applicable purchase price of such Equipment) or (b) purchase such
Equipment on such other terms and conditions as may be mutually agreed by DPI
and IFX. The foregoing constitutes the sole remedy by DPI in case an Asset does
not meet or exceed all of the manufacturer's minimum specifications.

16.   GUARANTEE BY DPI

        DPI guarantees the obligations of DPI Germany under this Agreement and
assumes corresponding direct and binding obligations vis-à-vis IFX and its
Affiliates and Special Affiliates.

17.   MISCELLANEOUS

17.1.Amendments. Neither this Agreement nor any Ancillary Agreement may be
released, discharged, abandoned, changed or modified in any manner, except by an
instrument in writing signed on behalf of each of the Parties hereto by their
duly authorized representatives.

17.2.Waiver. The failure of any Party hereto to enforce at any time any of the
provisions of this Agreement or any Ancillary Agreement shall in no way be
construed to be a waiver of any such provision, nor in any way to affect the
validity of this Agreement or any Ancillary Agreement, or any part thereof, or
the right of any Party thereafter to enforce each and every such provision. No
waiver of any breach of this Agreement or any Ancillary Agreement shall be held
to be a waiver of any other or subsequent breach.

17.3.Press Releases. No Party hereto shall issue any press release or public
announcement or otherwise divulge the existence of this Agreement or the
transactions contemplated hereby without the prior approval of the other Parties
hereto, or unless said release is required by that Parties' applicable law or
regulation.

17.4.Assignment. The Parties agree that this Agreement and each Ancillary
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and the successors or assigns of the Parties hereto. A Party may not assign its
rights or obligations under this Agreement or any Ancillary Agreement without
the written consent of the other Party.

17.5.Headings. Titles and headings to sections herein are inserted for the
convenience or reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.

17.6.Independent Contractors. The relationship of the Parties established under
this Agreement and each Ancillary Agreement is that of independent contractors
and not as a partnership and neither Party has the authority to obligate or bind
the other Party in any manner.

17.7.Construction. This Agreement and each Ancillary Agreement is the joint
product of the Parties and each provision hereof and thereof has been subject to
the mutual consultation, negotiation and agreement of the Parties and shall not
be construed for or against any Party hereto.

17.8.Severability. If any term or other provision of this Agreement or any
Ancillary Agreement is invalid, illegal or incapable of being enforced by any
law or public policy, all other terms and

--------------------------------------------------------------------------------



provisions thereof shall nevertheless remain in full force and effect so long as
the economic or legal substance of the transactions contemplated hereby and
thereby is not affected in any manner materially adverse to any Party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the Parties shall negotiate in good faith to modify this
Agreement and the Ancillary Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby and thereby are consummated as originally
contemplated to the greatest extent possible.

17.9.Binding Agreement. This Agreement and the Ancillary Agreements shall be
binding upon and inure solely to the benefit of the Parties and their permitted
assigns and nothing herein or therein, express or implied, is intended to or
shall confer upon any other person, including, without limitation, any union or
any employee or former employee of IFX, any legal or equitable right, benefit or
remedy of any nature whatsoever, including, without limitation, any rights of
employment for any specified period, under or by reason of this Agreement or any
Ancillary Agreement.

17.10.No Notarization. Since the preceding agreement to this agreement (DPI
Dresden Equipment Purchase and DPI/IFX Supply Agreement, dated May 15, 2002) has
been notarized in accordance with its Section 17.10., the parties hereby clarify
and agree that this new Agreement shall not be notarized although it supersedes
the mentioned preceding Agreement.

18.   NOTICES

18.1.Addresses. Any notice required or permitted to be given under this
Agreement or any Ancillary Agreement, except invoices, shall be in writing and
shall be delivered personally or sent by private mail service (e.g., Federal
Express) or facsimile, properly addressed as follows:

IFX: Infineon Technologies AG
St.-Martin-Str. 53
81669 München
Attn: General Counsel Legal Department
Fax: +49-89-234 26983

DPI: DuPont Photomasks, Inc.
131 Old Settler's Blvd.
Round Rock, TX 78664
Attn: General Counsel
Fax: +1-512-310 6544

18.2.Delivery. Any notice delivered personally or sent by private mail service
shall be effective upon receipt. Any notice delivered by facsimile shall be
effective upon transmission by the receiving party of a facsimile confirming
receipt.

--------------------------------------------------------------------------------





19.   LANGUAGE

        This Agreement and each Ancillary Agreement, including all exhibits
hereto and thereto, is in English, and all exchanges relating to this Agreement
and each Ancillary Agreement shall be in English. Should any document relating
to this Agreement or any Ancillary Agreement be written in another language, the
English version shall prevail in case of ambiguity.

20.   COMPLETE UNDERSTANDING

        The Agreement supersedes all prior communications, oral or written,
understandings and agreements between the Parties relating to the negotiations
contemplated herein and all prior agreements regarding the subject matters
hereof (including, without limitation, the Umbrella Agreement, the Mask
Technology Agreement, the Product Purchase Agreement and the Capacity Sharing
Agreement, each dated on or about April 4, 2001, and each between IFX and DPI as
well as the Original Agreement) with the only exception of the letter regarding
HR Terms & Conditions signed by the parties on May 16, 2002. However, the
confidentiality provisions of this Agreement shall apply to all information
exchanged pursuant to the Original Agreement.

21.   ORIGINALS

        This Agreement and each Ancillary Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together shall constitute one and the same instrument.

[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
July 1, 2004.

DUPONT PHOTOMASKS, INC.
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
DUPONT PHOTOMASKS GERMANY GmbH
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
INFINEON TECHNOLOGIES AG
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   
By:
 
 
 
     

--------------------------------------------------------------------------------

   
Name:
 
 
 
     

--------------------------------------------------------------------------------

   
Title:
 
 
 
     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.21

